Ostrander, J.
The plaintiff sued for breach of a written contract to furnish logs for sawing, and recovered a small sum for unpaid saw bill and a larger sum for lost profits. Defendant claimed that there had been such breach of the contract by plaintiff as justified refusal to *212furnish logs, and sought to recoup damages for improper sawing of lumber and for delays in sawing. About each issue presented there was a conflict of testimony. In our opinion it would not benefit the profession to state or discuss the points raised on this appeal. A motion for a new trial was made and denied. No reasons for denying the motion were given, and none were requested. There was testimony admitted, over objection, which probably had a material bearing upon the estimate of lost profits, and we are of opinion that defendant was entitled to more specific instructions to the jury upon the subject of lost future profits. But, although the purpose of counsel for plaintiff in introducing the testimony referred to was frank and unequivocal, objection to it was not put upon the ground above stated, nor is the subject discussed in appellant’s brief. The court gave the only request presented by counsel for defendant upon the subject of the estimate of lost profits.
The judgment is affirmed, with costs.
Moore, C. J., and Carpenter, McAlvay, and Hooker, JJ., concurred.